Case 1:18-cr-20489-TLL-PTM ECF No. 63 filed 04/30/19       PageID.1241    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,
                                              Case No. 18-cr-20489 (TLL)(PTM)
                      Plaintiff,              Hon. Thomas L. Ludington

 v.

 JAMES D. PIERON, JR.,

                      Defendant.


             STIPULATED ORDER FOR EXTENSION OF
      TIME TO FILE MOTIONS FOR ACQUITTAL AND NEW TRIAL

      The parties stipulate and agree to the entry of an order to extend defendant

James D. Pieron, Jr.’s deadlines to file motions under Rules 29 and 33 of the

Federal Rules of Criminal Procedure from May 6, 2019 to May 15, 2019. In

support, the parties state the following.

      1.     On March 7, 2019, the jury returned a guilty verdict against Pieron as

to count one of the indictment. (Trial Tr. at PgID 1122–23.)

      2.     On the same day, this Court granted Pieron’s motion to extend the

deadline by sixty days to file motions for acquittal and a new trial under Rules 29

and 33, respectively. (Id. at PgID 1129.) The current deadline for filing those

motions is May 6, 2019.
Case 1:18-cr-20489-TLL-PTM ECF No. 63 filed 04/30/19        PageID.1242    Page 2 of 2




      3.     Pieron’s counsel requires additional time to complete and file the

motions.

      4.     The parties agree to a 9-day extension of the deadline to file motions

for acquittal and a new trial to enable Pieron’s counsel to provide effective

representation. This extension would create a new deadline of May 15, 2019.

      5.     Pieron agrees to provide the government the same courtesy of an

extension should it need additional time to file responses to the post-trial motions.

 Respectfully submitted,

 /s/ Patrick J. Hurford                     /s/ Janet L. Parker (w/ permission)
 Patrick J. Hurford                         Janet L. Parker
 Honigman LLP                               U.S. Attorney's Office
 660 Woodward Ave.                          101 First Street, Suite 200
 Detroit, MI 48226                          Bay City, MI 48708-5747
 313.465.7382                               989.895.5712
 phurford@honigman.com                      janet.parker2@usdoj.gov
 P82903

Dated: April 29, 2019


It is so ORDERED.

      Dated: April 30, 2019                          s/Thomas L. Ludington
                                                     THOMAS L. LUDINGTON
                                                     United States District Judge
